Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Accordingly, certain dependent claims which would otherwise now be redundant, are cancelled.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Su on 6/15/22.
			



Please amend the claims as follows:
1. (currently amended) An object information recognition method by using touch data, comprising:
performing touch sensing in the case where no object touches a touch panel to obtain a specific background frame through the touch panel, wherein the specific background frame comprises a plurality of first frame cells respectively corresponding to a plurality of touch sensing units, and the first frame cells respectively have touch background data;
obtaining a current touch sensing frame through the touch panel, wherein the current touch sensing frame comprises a plurality of second frame cells respectively corresponding to the touch sensing units, and each of the second frame cells has touch raw data;
respectively subtracting the touch background data of the first frame cells in the specific background frame from the touch raw data of the second frame cells in the current touch sensing frame to obtain a background removal frame comprising a plurality of cell values;
transforming the background removal frame into a touch sensing image; and
inputting the touch sensing image to a trained neural network model to recognize object information of a touch object, wherein the object information comprises an object type and an object model,
wherein the step of performing touch sensing in the case where no object touches the touch panel to obtain the specific background frame through the touch panel comprises:
obtaining a plurality of initial touch sensing frames through the touch panel in the case where no object touches the touch panel; and
performing statistical processing on touch raw data of a plurality of third frame cells located at the same cell position in the initial touch sensing frames, so as to generate the specific background frame comprising the touch background data of the first frame cells,
wherein the trained neural network model is generated based on another specific background frame generated by another touch panel, and the method further comprising: 
performing touch sensing in the case where no object touches the another touch panel to obtain the another specific background frame through the another touch panel;
obtaining a plurality of training touch sensing frames through the another touch panel;
respectively subtracting touch background data of a plurality of fifth frame cells in the another specific background frame from touch raw data of a plurality of fourth frame cells in each of the training touch sensing frames to obtain a plurality of background removal training frames;
transforming the background removal training frames into a plurality of training images; and
training a neural network according to a plurality of labeled solution objects on the training images and corresponding solution information to construct the trained neural network model.

2. (cancelled)

3. (original) The object information recognition method by using touch data as claimed in claim 1, wherein the step of transforming the background removal frame into the touch sensing image comprises:
obtaining a minimum cell value of the cell values in the background removal frame; and
subtracting the minimum cell value from each of the cell values in the background removal frame to generate a plurality of pixels of the touch sensing image.

4. (original) The object information recognition method by using touch data as claimed in claim 1, wherein the step of transforming the background removal frame into the touch sensing image comprises:
performing a numerical normalization operation on each of the cell values in the background removal frame to generate a plurality of pixels of the touch sensing image.

5. (original) The object information recognition method by using touch data as claimed in claim 1, wherein the step of inputting the touch sensing image to the trained neural network model to recognize the object information of the touch object comprises:
performing an image enlarging processing on the touch sensing image according to an image size specified by the trained neural network model, wherein the image size is W*H, and W and H are respectively powers of 2.

6. (original) The object information recognition method by using touch data as claimed in claim 1, wherein the trained neural network model is a Convolution Neural Network (CNN) model.

7. (cancelled)

8. (cancelled)

9. (cancelled)

10. (currently amended) An electronic apparatus, comprising:
a touch panel, comprising a plurality of touch sensing units;
a storage device, storing a plurality of instructions; and 
a processor, coupled to the touch panel and the storage device, and configured to execute the instructions to:
perform touch sensing in the case where no object touches the touch panel to obtain a specific background frame through the touch panel, wherein the specific background frame comprises a plurality of first frame cells respectively corresponding to the touch sensing units, and the first frame cells respectively have touch background data;
obtain a current touch sensing frame through the touch panel, wherein the current touch sensing frame comprises a plurality of second frame cells respectively corresponding to the touch sensing units, and each of the second frame cells has touch raw data;
respectively subtract the touch background data of the first frame cells in the specific background frame from the touch raw data of the second frame cells in the current touch sensing frame to obtain a background removal frame comprising a plurality of cell values;
transform the background removal frame into a touch sensing image; and
input the touch sensing image to a trained neural network model to recognize object information of a touch object, wherein the object information comprises an object type and an object model,
wherein the processor is further configured to:
obtain a plurality of initial touch sensing frames through the touch panel in the case where no object touches the touch panel; and
perform statistical processing on touch raw data of a plurality of third frame cells located at the same cell position in the initial touch sensing frames, so as to generate the specific background frame comprising the touch background data of the first frame cells,
wherein the trained neural network model is generated based on another specific background frame generated by another touch panel, and the processor is further configured to:
perform touch sensing in the case where no object touches the another touch panel to obtain the another specific background frame through the another touch panel;
obtain a plurality of training touch sensing frames through the another touch panel;
respectively subtract touch background data of a plurality of fifth frame cells in the another specific background frame from touch raw data of a plurality of fourth frame cells in each of the training touch sensing frames to obtain a plurality of background removal training frames;
transform the background removal training frames into a plurality of training images; and
train a neural network according to a plurality of labeled solution objects on the training images and corresponding solution information to construct the trained neural network model,.

11. (cancelled)

12. (original) The electronic apparatus as claimed in claim 10, wherein the processor is further configured to:
obtain a minimum cell value of the cell values in the background removal frame; and
subtract the minimum cell value from each of the cell values in the background removal frame to generate a plurality of pixels of the touch sensing image.

13. (original) The electronic apparatus as claimed in claim 10, wherein the processor is further configured to:
perform a numerical normalization operation on each of the cell values in the background removal frame to generate a plurality of pixels of the touch sensing image.

14. (original) The electronic apparatus as claimed in claim 10, wherein the processor is further configured to:
perform an image enlarging processing on the touch sensing image according to an image size specified by the trained neural network model, wherein the image size is W*H, and W and H are respectively powers of 2.

15. (original) The electronic apparatus as claimed in claim 10, wherein the trained neural network model is a Convolution Neural Network (CNN) model.

16. (cancelled) 

17. (cancelled)	


3.	The following is an examiner’s statement of reasons for allowance:  The Examiner’s amendment places the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record, including specifying that the object information comprises an object type and an object model, and the detailed steps of processing and removing the touch background data and constructing the trained neural network model wherein the step of performing touch sensing in the case where no object touches the touch panel to obtain the specific background frame through the touch panel comprises: obtaining a plurality of initial touch sensing frames through the touch panel in the case where no object touches the touch panel; and performing statistical processing on touch raw data of a plurality of third frame cells located at the same cell position in the initial touch sensing frames, so as to generate the specific background frame comprising the touch background data of the first frame cells, wherein the trained neural network model is generated based on another specific background frame generated by another touch panel, and the method further comprising:  performing touch sensing in the case where no object touches the another touch panel to obtain the another specific background frame through the another touch panel; obtaining a plurality of training touch sensing frames through the another touch panel; respectively subtracting touch background data of a plurality of fifth frame cells in the another specific background frame from touch raw data of a plurality of fourth frame cells in each of the training touch sensing frames to obtain a plurality of background removal training frames; transforming the background removal training frames into a plurality of training images; and training a neural network according to a plurality of labeled solution objects on the training images and corresponding solution information to construct the trained neural network model.  The prior art does show touch/tactile sensing and recognition of objects.  Borngraber for example senses an object on a touch display and even determines whether the object is associated with a predetermined type based on a trained procedure.  Schmaling and Oleynik also use machine learning to sense an object on a touch display and Oleynik obtains touch reference information.  Nevertheless, these do not show all the detailed features including specifying that the object information comprises an object type and an object model, and the detailed steps of processing and removing the touch background data and constructing the trained neural network model, utilizing also the other touch panel, as recited in the amended independent claims.  Independent claims (1 – method, 10 – apparatus) as amended are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174